Citation Nr: 1017817	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  00-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 
1969.  He died in October 1999.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in September 
2006, when the Board denied the claim on appeal.  The Veteran 
appealed the Board's September 2006 decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 'the 
Court').  By Judgment dated September 2008, the Court vacated 
the Board's September 2006 decision pursuant to the Court's 
Memorandum Decision dated in September 2008.

In August 2003, the appellant was afforded a Board hearing at 
the RO. A transcript of this hearing is of record.

The Board observes that the prior September 2006 Board 
decision included a remand of the additional issue of 
entitlement to dependency and indemnity compensation benefits 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  This issue 
was thus not included in the appeal to the Court.  However, 
in light of the grant of entitlement to service connection 
for the cause of the Veteran's death in this current Board 
decision, the appellant's entitlement to DIC is now 
established.  Thus, the appellant's alternative theory of 
entitlement to DIC in the issue that the Board previously 
remanded has been rendered moot and requires no further 
discussion at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 1999 from liver failure due 
to respiratory failure, acute renal failure, and portal 
hypertension secondary to alcoholic cirrhosis.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), rated 
100 percent disabling, and service connection was in effect 
for malaria and scars, both rated 0 percent disabling.

3.  The Veteran's alcohol abuse pathology was aggravated in 
severity by the Veteran's service-connected PTSD; liver 
failure, acute renal failure, and portal hypertension 
secondary to alcoholic cirrhosis were accordingly aggravated 
by the Veteran's service-connected PTSD.

4.  A service-connected disability was etiologically related 
to the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  Liver failure, acute renal failure, and portal 
hypertension secondary to alcoholic cirrhosis were aggravated 
by a service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).

2.  The Veteran's death was caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cirrhosis of the liver, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  The 
Board also notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a nonservice-connected disease or injury by a service-
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  In this case, 
however, the appellant's claim was raised prior to this 
revision and the Board has applied to more favorable former 
version of the regulation in this decision.

A certificate of death on file shows that the Veteran died in 
October 1999 at the age of 52.  The immediate cause of death 
was recorded as liver failure due to respiratory failure, 
acute renal failure, and portal hypertension secondary to 
alcoholic cirrhosis.  At the time of the Veteran's death, 
service connection was in effect for posttraumatic stress 
disorder (PTSD), rated 100 percent disabling, and service 
connection was in effect for malaria and scars, both rated 0 
percent disabling.

Special considerations apply to claims involving alcoholism 
or alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed as in 
the instant case after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 
1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit (CAFC) has held that compensation 
could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 105(a) either for a primary alcohol abuse disability 
incurred during service or for any secondary disability that 
resulted from primary alcohol abuse during service.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  There can be 
service connection for compensation purposes for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  However, a 
veteran can only recover if able to 'adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder.'  
Allen, 237 F.3d at 1381.  Such compensation would only result 
'where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing.'  Ibid.

The critical issue in this case, and the question raised by 
the appellant's primary contention, is whether the alcoholism 
which was a cause of the Veteran's death was etiologically 
linked to the Veteran's service-connected PTSD.  The Board 
now finds that the evidence of record reasonably supports 
such an etiological link between the Veteran's alcoholism and 
his service-connected PTSD.

In support of the claim on appeal, the Board notes a July 
2000 statement provided by a VA doctor upon review of the 
Veteran's medical records.  This doctor's statement indicates 
his opinion that the record contains 'compelling evidence 
that [the Veteran's] medical condition was directly related 
to his substance abuse diagnosis.'  The statement expressly 
concludes that '[i]t is my professional opinion that in all 
likelihood [the Veteran's] substance abuse disorder is a 
direct and proximate result of his 100 percent service-
connected PTSD.'  This statement must be accorded some 
probative weight as it reflects a competent medical opinion 
informed by review of the medical records.  However, the 
Board notes that the statement cannot be accorded as much 
probative weight as might be otherwise warranted due to the 
fact that the letter does not support the conclusion with a 
rationale or any citation of specific medical evidence 
pertaining specifically to the Veteran.

To provide more substantial clarity on this question, another 
medical opinion was sought and obtained from a different VA 
doctor in December 2002.  As discussed in more detail in the 
Board's vacated September 2006 decision, this medical opinion 
concluded that the Veteran's alcoholism should be considered 
a primary condition rather than a secondary condition; 
according to the report, the medical conclusion to be drawn 
from the evidence is that the Veteran's alcohol abuse 
originated as willful and voluntary behavior.  The 
examination report cites the facts, as found by the examiner, 
that the Veteran's symptoms of PTSD are not evidenced in the 
medical records until many years following discharge from 
service, yet the Veteran's alcohol abuse is shown to have 
manifested much earlier.

Because of the conflicting medical opinions, and in order to 
give the claimant every consideration in this case, the Board 
sought further clarification of these issues through an 
independent medical opinion.  In response to this request, 
the Board received a June 2006 report authored by an 
independent expert that concludes that '[i]t is not likely 
that the veteran's alcohol and substance dependence was 
acquired secondary to his post traumatic stress disorder or 
was a symptom of his post-traumatic stress disorder.'  The 
report cites the fact, as found by the examiner in reviewing 
the claims-file, that the Veteran's alcohol abuse pre-dated 
his PTSD and that the Veteran was able to maintain lengthy 
periods of sobriety following discharge from service.

As discussed in part in the Board's vacated September 2006 
decision and in the Court's September 2008 Memorandum 
decision, there are some conflicting indications of record 
with regard to accuracy of the factual predicates relied upon 
by the negative medical opinions discussed above.  
Accordingly, the Board sought a new independent medical 
opinion.  The final version of the report the Board received 
in response this request is dated in December 2009.  The 
December 2009 report authored by an independent expert 
concludes, in pertinent part, that to a reasonable degree of 
medical certainty it is at least as likely as not that the 
Veteran's alcohol/substance abuse was aggravated in severity 
by his PTSD.  The authoring expert based this opinion upon 
review of records containing several entries documenting the 
Veteran's statements that he used alcohol and other 
substances to reduce his PTSD symptoms, and literature 
showing that such substance abuse associated with modifying 
PTSD symptoms may lead to withdrawal symptoms that exacerbate 
PTSD symptoms and promote relapse.  Additionally, the 
December 2009 opinion finds that the evidence of the 
Veteran's alcohol use prior to entering military service does 
not demonstrate the Veteran had a substance use disorder at 
any time prior to his military service.  Ultimately, the 
December 2009 medical opinion finds against identifying the 
Veteran's PTSD as the cause of his alcohol use disorder, but 
significantly finds that the Veteran's PTSD pathology at 
least as likely as not aggravated the severity of his alcohol 
use disorder.

Upon a review of the probative evidence of record, and 
according probative weight to the various medical opinions 
with careful consideration of the Court's September 2009 
Memorandum Decision, the Board finds that the positive 
evidence is at least in balance with the negative evidence.  
The alcohol use pathology involved in the cause of the 
Veteran's death has been reasonably established to have been 
aggravated in severity by his service-connected PTSD.  
Entitlement to service connection for the cause of death is 
warranted.  The Board finds that the probative evidence in 
this case sufficiently supports the appellant's claim, and 
service connection for the cause of the Veteran's death is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the appellant as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
appellant is being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).


ORDER

Service connection for the cause of the Veteran's death is 
warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


